DETAILED ACTION
This is the Final rejection based on the 16/226,679 application filed on 12/20/2018 and which claims as amended on 03/30/2021 filed have been considered in the ensuing action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	The amendments have been sufficient to overcome the claim objections and the 35 USC 112(b) rejections. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
At least one sensing element introduced in claim 1; the sensor is a strain gauge or a pressure sensor, see claim 13
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the limitation “at least one edge of the at least one thin material layer” on lines 3-4 is unclear. It is unclear if this limitation is the same as the previously claimed “plurality of lateral surfaces” of claim 1 or additional surfaces. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12-13, and 20-21 is rejected under 35 U.S.C. 103 as being unpatentable over Tetsuka et al (US 2013/0233092.

Regarding claim 1:
Tetsuka et al disclose a crank apparatus, comprising: a crank arm (106, see Figures 13-14, specifically), having at least one cavity (106c, 106e) on one of the surfaces (106d, 106f) of However, the crank body 30 can be formed of non-metallic material such as fiber reinforced material (e.g. a carbon fiber material).” See paragraph [0039]”; Applicant , the thin material layer is manufactured of a material having uniform strain characteristic (“The substrate 142 can be printed circuit board or a semiconductor, metal or other conductive or nonconductive rigid or flexible sheet.” See paragraph [0070]; Applicant discloses that metal is a material having a uniform strain characteristic), the crank arm is adapted to be subjected to force and deformed, the thin material layer is adapted to be deformed corresponding to the deformation of the crank arm, the at least one sensing element is adapted to measure the corresponding strain of the thin material layer caused by a force applied to the crank arm (“The sensor 146 can be formed at least in part from a semiconductor material to detect the strain on the substrate 142.” see paragraph [0070]; the Examiner notes that a strain gauge measures the strain of a material, which is the displacement or deformation of the material, therefore the thin material layer, and thus the crank arm, is adapted to deform.).
Tetsuka et al fails to specifically disclose that the at least one sensor is attached to the exposed outer surface. However, Tetsuka et al discloses “Of course, other configurations of the sensor 146 and the substrate 142 will be readily understood depending upon the material used” in paragraph [0070] and “ The circuit mounting openings 106c, 106e, 104c and 104e may be omitted, and the measurement boards 138 and/or 178 may be mounted to circuit mounting structures such as protuberances, circuit mounting structures (e.g., threads) disposed in circuit mounting openings at the side of the crank arm, circuit mounting structures disposed at connectors mounted to the crank arm, etc. While the measurement boards 138 and/or 178 were mounted to the right crank arm 106 and/or the left crank arm 104, the measurement boards 138 and/or 178 may be mounted to any such the circuit mounting structures 290 (FIG. 19), with or without corresponding recesses, disposed on a sprocket mounting arm (spider arm) 294 associated with the right crank arm 106.  While the measurement boards 138 and 178 were illustrated with one of the the sensors 146 and 186 each, the measurement boards 138 and 178 can include multiple sensors each.” In paragraph [0083].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tetsuka et al such that the at least one sensor is attached to the opposite surface of the thin layer material, as it is a simple rearrangement of parts and Tetsuka et al teaches that different configurations can be used.





    PNG
    media_image1.png
    759
    601
    media_image1.png
    Greyscale

Regarding claim 2:


Regarding claim 3:
Tetsuka et al disclose that the movement of the thin material layer along any three orthogonal axial directions in the crank arm is limited by the plurality of protruded walls (see Figure 14, specifically.  “If desired, the first and second circuit-mounting openings 106c and 106e can have stepped portions 106i and 106j so that the measurement boards 138 are disposed within their respective one of the mounting openings 106c and 106e, and the bottom surfaces 142b of the measurement boards 138 are flush with their corresponding inner side surface 106d and outer side surface 106f of the crank arm 106.”).

Regarding claim 5:
Tetsuka et al disclose that the crank arm is a Application No.: 16/226.679hollow member (see Figure 14, specifically. The crank arm has a hollow chamber 214).

Regarding claim 6:
Tetsuka et al disclose that the crank arm is manufactured of composite material having non-uniform strain characteristic (see rejection of claim 1 above).

Regarding claim 7:


Regarding claim 8:
Tetsuka et al disclose a material of the crank arm comprises any one of a carbon fiber, a glass fiber, a Kevlar fiber, a Dyneema fiber, a plant fiber, a boron fiber, an aramid fiber, a silicon carbide fiber, asbestos fabrics, a monocrystalline whisker, a metal wire and hard particles or a composite material consisting of a mixture of any two of the above (see rejection of claim 8 above, Tetsuka et al discloses that the crank arm can be made of carbon fiber).

Regarding claim 9:
Tetsuka et al disclose that the thin material layer is a single material having uniform strain characteristic (see Figure 14, specifically; Further, Tetsuka et al discloses that the thin material layer can be a metal sheet, which would be a single material having uniform strain characteristics. “The substrate 142 can be printed circuit board or a semiconductor, metal or other conductive or nonconductive rigid or flexible sheet.” See paragraph [0070]).

Regarding claim 10:
The substrate 142 can be printed circuit board or a semiconductor, metal or other conductive or nonconductive rigid or flexible sheet.” See paragraph [0070]).

Regarding claim 12:
	Tetsuka et al fails to disclose the thickness of the thin material layer, specifically, that a thickness of the thin material layer is within a range between 0.1 mm and 1.85 mm.
	However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of the material layer to be any thickness, as it only takes routine skill in the art to optimize the dimensions of an object. Further, the limitation lacks criticality. 

Regarding claim 13:
Tetsuka et al disclose that the at least one Application No.: 16/226,679sensing element is a strain gauge or a pressure sensor (Tetsuka et al disclose that the sensing element is a strain gauge).

Regarding claim 20:
Tetsuka et al disclose a frame (see Figure 12), comprising a crank shaft (see Figure 12); and the crank apparatus claimed in claim 1, wherein the crank arm is fixed on the crank shaft, the crank arm is adapted to be pedaled by a user and deformed by a force (see Figure 12).

Regarding claim 21:
.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tetsuka et al (US 2013/0233092) in view of Fyfe et al (US 10,060,738).
Tetsuka et al discloses the device as substantially claimed above.

Regarding claim 11:
	Tetsuka et al fails to specifically disclose that the thin material layer is subjected to a surface treatment process to form a roughened surface, the surface treatment process may be any one of a sand-blasting process, a texture-treatment process, a laser-treatment process, a plasma-treatment process, a chemical-treatment process.  However, the Examiner notes that the limitation is a product by process and merely a roughed surface of the thin material layer is required to fulfill the entire limitation.
	Fyfe et al teaches a crank apparatus for a bicycle having a plate (195) attached to the crank arm, and a strain gauge attached to the plate. Fyfe et al further teaches that the plate may have optimized surface roughness to improve adhesion between plate and mechanical arm 100.” See column 4, lines 26-27.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the thin material layer of Tetsuka et al to be a roughed surface, as taught by Fyfe et al, to improve adhesion between the thin material layer and the crank arm. 



Response to Arguments
	The arguments addressing the 35 USC 112(f) interpretation of “at least one sensing element” has not been persuasive. The Examiner agrees that the specification discloses that the at least one sensing element is a strain gauge and a pressure sensor and that those components are well known structural components in the art, however a “sensing element” is not and can cover a wide range of components. The generic placeholder is “element” and the functional language is “sensor”, therefore “at least one sensing element” has been interpreted under 35 USC 112(f). 
	The arguments addressing the amendment to claim 1 have been fully considered and are not persuasive. 
With respect to the arguments addressing the definition of “embedded” the Examiner respectfully disagrees. The definition of embedded, according to Merriam-Webster, is “to enclose closely in”, “to make something an integral part of” or “to surround closely”, therefore 
With respect to the arguments regarding “the embedded surface and the plurality of lateral surfaces of the at least one thin material layer correspond contact a plurality of surfaces…” The claim requires either the top or the bottom surface contacting the surfaces of the cavity. In the case of Tetsuka et al, the bottom embedded surface 142b is in contact with the inside surface of the cavity at stepped portions 104i and 104j. The claim language does not require that the embedded surface be fully in contact with the surfaces of the cavity.
 With respect to the arguments stating that the sensor is not attached to the correct surface, a new means of rejection has been issued in response to the claim amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN M ANDERSON whose telephone number is (313)446-6531.  The examiner can normally be reached on M-TH 6 a.m. -4 p.m. (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Megan Anderson/Primary Examiner, Art Unit 3784